Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Motor Vehicles dated April 25, 1994, which sustained the finding of an Administrative Law Judge that the petitioner had violated Vehicle and Traffic Law § 1180 (d), imposed a fine of $350, and revoked her New York State driver’s license.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with costs.
The determination that the petitioner violated Vehicle and Traffic Law § 1180 (d) is supported by substantial evidence on the record and therefore must be confirmed (see, Matter of Martin v Adduci, 138 AD2d 599). The ticketing police officer testified, properly referring to his notes (see, People v Klepper, 25 NY2d 46), that based upon his training and expertise, he estimated the petitioner’s speed at 50 miles per hour in a posted 30-mile-per-hour zone (see, People v Olsen, 22 NY2d 230; People v Praete, 144 Misc 2d 801, affd 150 Misc 2d 389) and that this visual estimate was verified by radar. The officer’s testimony was not incredible as a matter of law and was thus sufficient to sustain the respondent’s burden of proving the petitioner’s guilt by clear and convincing evidence (see, Matter of Miranda v Adduci, 172 AD2d 526; Matter of Martin v Adduci, 138 AD2d 599, supra; Matter of Kahn v State of N. Y. Dept. of Motor Vehicles, 134 AD2d 595).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Miller, J. P., Altman, Gold-stein and Florio, JJ., concur.